                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ANTHONY SHARP, JR.,

                       Plaintiff,

               v.                                            Case No. 20-cv-1692-bhl

WAUPUN PRISON,

                       Defendant.


                                    DECISION AND ORDER


       Plaintiff Anthony Sharp, Jr., is a prisoner confined at Waupun Correctional Institution who

is representing himself in this 42 U.S.C. §1983 case. On October 15, 2020, Sharp filed a complaint

and a motion for leave to proceed without prepaying the filing fee in the Western District of

Wisconsin. About a month later, Sharp’s case was transferred to this Court. On November 16,

2020, the clerk’s office mailed Sharp a letter informing him that he had to return, within twenty-

one days, a completed form regarding magistrate judge jurisdiction and a certified copy of his

institutional trust account statement for the six months preceding the filing of his complaint. Dkt.

No. 7. The letter warned Sharp that, “Failure to comply with this requirement may result in the

Court’s dismissal of your case.” Id. (emphasis in original). About a month later, on December

18, 2020, the Court entered an order giving Sharp a final opportunity to file the required

documents. The Court warned Sharp that, if he failed to file the required documents by January

8, 2021, the Court would dismiss his case without prejudice.




          Case 2:20-cv-01692-BHL Filed 01/13/21 Page 1 of 2 Document 10
       The deadline has come and gone, and Sharp has failed to comply with the Court’s order.

Accordingly, the Court will dismiss this case without prejudice, which means Sharp may refile his

complaint at a later date subject to the relevant statute of limitations.

       IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice based

on Sharp’s failure to comply with the Court’s order and filing requirements.

       Dated at Milwaukee, Wisconsin this 13th day of January, 2021.

                                               BY THE COURT:


                                               s/ Brett H. Ludwig
                                               BRETT H. LUDWIG
                                               United States District Judge




                                                   2

          Case 2:20-cv-01692-BHL Filed 01/13/21 Page 2 of 2 Document 10
